     Case 2:19-cv-02246-GMN-EJY Document 55 Filed 01/27/21 Page 1 of 3




 1                                UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                   ***
 4    DAVID A. HANO,                                      Case No. 2:19-cv-02246-GMN-EJY
 5                   Plaintiff,
                                                                             ORDER
 6           v.
 7    STATE OF NEVADA, et.al.,
 8                   Defendant.
 9
10          Before the Court is Plaintiff’s letter which asks the Court to send him the rules concerning

11   discovery practice because he has no access to the law library. ECF No. 54. The Court has no duty

12   to do so and ordinarily would not entertain such a request. However, COVID-19 has created certain

13   obstacles for prisoner pro se plaintiffs with which the Court is sympathetic. While the Federal Rules

14   of Civil Procedure are too numerous to copy and provide to Plaintiff, the Court copies and pastes

15   below the Rules pertaining to Interrogatories and Document Requests that are the most frequently

16   used Rules pertaining to discovery.

17          Accordingly, Plaintiff’s letter seeking discovery rules (ECF No. 54) is GRANTED in part

18   and DENIED in part, with Fed. R. Civ. P. 33 and 34 below.

19          Rule 33. Interrogatories to Parties
            (a) IN GENERAL.
20              (1) Number. Unless otherwise stipulated or ordered by the court, a party may
            serve on any other party no more than 25 written interrogatories, including all
21          discrete subparts. Leave to serve additional interrogatories may be granted to the
            extent consistent with Rule 26(b)(1) and (2).
22              (2) Scope. An interrogatory may relate to any matter that may be inquired into
            under Rule 26(b). An interrogatory is not objectionable merely because it asks for
23          an opinion or contention that relates to fact or the application of law to fact, but the
            court may order that the interrogatory need not be answered until designated
24          discovery is complete, or until a pretrial conference or some other time.
            (b) ANSWERS AND OBJECTIONS.
25              (1) Responding Party. The interrogatories must be answered:
                    (A) by the party to whom they are directed; or
26                  (B) if that party is a public or private corporation, a partnership, an
               association, or a governmental agency, by any officer or agent, who must furnish
27             the information available to the party.
28
     Case 2:19-cv-02246-GMN-EJY Document 55 Filed 01/27/21 Page 2 of 3




 1            (2) Time to Respond. The responding party must serve its answers and any
          objections within 30 days after being served with the interrogatories. A shorter or
 2        longer time may be stipulated to under Rule 29 or be ordered by the court.
              (3) Answering Each Interrogatory. Each interrogatory must, to the extent it is
 3        not objected to, be answered separately and fully in writing under oath.
              (4) Objections. The grounds for objecting to an interrogatory must be stated
 4        with specificity. Any ground not stated in a timely objection is waived unless the
          court, for good cause, excuses the failure.
 5            (5) Signature. The person who makes the answers must sign them, and the
          attorney who objects must sign any objections.
 6        (c) USE. An answer to an interrogatory may be used to the extent allowed by the
          Federal Rules of Evidence.
 7        (d) OPTION TO PRODUCE BUSINESS RECORDS. If the answer to an interrogatory may
          be determined by examining, auditing, compiling, abstracting, or summarizing a
 8        party’s business records (including electronically stored information), and if the
          burden of deriving or ascertaining the answer will be substantially the same for
 9        either party, the responding party may answer by:
              (1) specifying the records that must be reviewed, in sufficient detail to enable
10        the interrogating party to locate and identify them as readily as the responding party
          could; and
11            (2) giving the interrogating party a reasonable opportunity to examine and audit
          the records and to make copies, compilations, abstracts, or summaries.
12

13        Rule 34. Producing Documents, Electronically Stored Information, and Tangible
          Things, or Entering onto Land, for Inspection and Other Purposes
14        (a) IN GENERAL. A party may serve on any other party a request within the scope
          of Rule 26(b):
15            (1) to produce and permit the requesting party or its representative to inspect,
          copy, test, or sample the following items in the responding party’s possession,
16        custody, or control:
                  (A) any designated documents or electronically stored information—
17        including writings, drawings, graphs, charts, photographs, sound recordings,
          images, and other data or data compilations—stored in any medium from which
18        information can be obtained either directly or, if necessary, after translation by the
          responding party into a reasonably usable form; or
19                (B) any designated tangible things; or
              (2) to permit entry onto designated land or other property possessed or
20        controlled by the responding party, so that the requesting party may inspect,
          measure, survey, photograph, test, or sample the property or any designated object
21        or operation on it.
          (b) PROCEDURE.
22            (1) Contents of the Request. The request:
                  (A) must describe with reasonable particularity each item or category of
23        items to be inspected;
                  (B) must specify a reasonable time, place, and manner for the inspection
24        and for performing the related acts; and
                  (C) may specify the form or forms in which electronically stored
25        information is to be produced.
              (2) Responses and Objections.
26                (A) Time to Respond. The party to whom the request is directed must
          respond in writing within 30 days after being served or—if the request was
27        delivered under Rule 26(d)(2)—within 30 days after the parties’ first Rule 26(f)
          conference. A shorter or longer time may be stipulated to under Rule 29 or be
28        ordered by the court.


                                               Page 2 of 3
     Case 2:19-cv-02246-GMN-EJY Document 55 Filed 01/27/21 Page 3 of 3




 1                (B) Responding to Each Item. For each item or category, the response must
          either state that inspection and related activities will be permitted as requested or
 2        state with specificity the grounds for objecting to the request, including the reasons.
          The responding party may state that it will produce copies of documents or of
 3        electronically stored information instead of permitting inspection. The production
          must then be completed no later than the time for inspection specified in the request
 4        or another reasonable time specified in the response.
                  (C) Objections. An objection must state whether any responsive materials
 5        are being withheld on the basis of that objection. An objection to part of a request
          must specify the part and permit inspection of the rest.
 6                (D) Responding to a Request for Production of Electronically Stored
          Information. The response may state an objection to a requested form for producing
 7        electronically stored information. If the responding party objects to a requested
          form—or if no form was specified in the request—the party must state the form or
 8        forms it intends to use.
                  (E) Producing the Documents or Electronically Stored Information. Unless
 9        otherwise stipulated or ordered by the court, these procedures apply to producing
          documents or electronically stored information:
10                    (i) A party must produce documents as they are kept in the usual course
          of business or must organize and label them to correspond to the categories in the
11        request;
                      (ii) If a request does not specify a form for producing electronically
12        stored information, a party must produce it in a form or forms in which it is
          ordinarily maintained or in a reasonably usable form or forms; and
13                    (iii) A party need not produce the same electronically stored information
          in more than one form.
14        (c) NONPARTIES. As provided in Rule 45, a nonparty may be compelled to produce
          documents and tangible things or to permit an inspection.
15

16        Dated this 27th day of January, 2021

17

18
                                                 ELAYNA J. YOUCHAH
19                                               UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                Page 3 of 3
